Affirmed as modified by unpublished PER CURIAM opinion.
Unpubhshed opinions are not binding precedent in this circuit.
PER CURIAM:
Cheukma Kenyata Sanders appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. However, we modify the district court’s opinion to note that the motion is denied because the offense level did not change, and not due to career offender status. Accordingly, we affirm on the district court reasoning as modified. United States v. Sanders, No. 5:07-cr-00050-RLV-CH-13 (W.D.N.C. Aug. 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.